Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney David Purks on 11/29/2021.  

The application has been amended as follows: 

1.	(Currently Amended) A network analysis terminal operating within a vehicle cabin having a cabin network comprising cabin wireless access points that are attached to structure of the vehicle at spaced apart locations within the cabin of the vehicle and are communicatively connected to a content server, the network analysis terminal comprising:
a network interface configured to monitor packets communicated through [[a]]the cabin network to and/or from passenger terminals within the vehicle cabin, wherein the network interface of the mobile communication terminal is configured to receive and decode packets being communicated through a wireless air interface by at least one of the cabin wireless access points and the passenger terminals;
a processor connected to receive the packets monitored by the network interface; and
a memory connected to the processor and storing computer readable program code executed by the processor to perform operations comprising:
identifying passenger terminal identifiers from content of the monitored packets communicated to and/or from the passenger terminals;
identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers; and
generating a passenger connectivity experience metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from through the at least one of the cabin wireless access points over time, the passenger connectivity experience metric indicating a network connectivity performance experienced by the individual one of the passenger terminals while operating in the cabin network, wherein the passenger connectivity experience metric is generated excluding any measurements of bandwidth performed on packets that do not contain an address for the individual one of the passenger terminals. 

2.	(Cancelled) 

3.	(Currently Amended) The network analysis terminal of Claim 1, wherein generating 
generating the passenger connectivity experience metric based on measurements performed on a series of packets communicated communicated to and/or communicated from the individual one of the passenger terminals that each contain an address for the individual one of the passenger terminals identifier that is identified from [[an]]the information repository associated with a name of a passenger of the vehicle, and excluding from the generation of the passenger connectivity experience metric any measurements performed on packets that do not contain an address for the individual one of the passenger terminals.


 having a cabin network comprising cabin wireless access points that are attached to structure of the vehicle at spaced apart locations within the cabin of the vehicle and are communicatively connected to a content server, the method comprising:
monitoring, using a network interface of the network analysis terminal, packets communicated through [[a]]the cabin network to and/or from passenger terminals within the vehicle cabin, wherein the network interface of the mobile communication terminal is configured to receive and decode packets being communicated through a wireless air interface by at least one of the cabin wireless access points and the passenger terminals;
identifying passenger terminal identifiers from content of the monitored packets communicated to and/or from the passenger terminals;
identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers; and
generating a passenger connectivity experience metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from the individual one of the passenger terminals through the at least one of the cabin wireless access points over time, the passenger connectivity experience metric indicating a network connectivity performance experienced by the individual one of the passenger terminals while operating in the cabin network, wherein the passenger connectivity experience metric is generated excluding any measurements of bandwidth performed on packets that do not contain an address for the individual one of the passenger terminals.


16.	(Currently Amended) The method of Claim 15, wherein generating 
generating the passenger connectivity experience metric based on measurements performed on a series of packets communicated communicated to and/or communicated from the individual one of the passenger terminals that each contain an address the information repository associated with a name of a passenger of the vehicle, and excluding from the generation of the passenger connectivity experience metric any measurements performed on packets that do not contain an address for the individual one of the passenger terminals.


20.	(Currently Amended) A computer readable program product comprising non-transitory computer readable medium of a network analysis terminal within a vehicle cabin having a cabin network comprising cabin wireless access points that are attached to structure of the vehicle at spaced apart locations within the cabin of the vehicle and are communicatively connected to a content server, the computer readable medium comprising executable instructions that when executed by a processor of the network analysis terminal cause the processor to perform operations comprising: 
receiving packets monitored by a network interface of the network analysis terminal, the network interface configured to monitor packets communicated through [[a]]the cabin network to and/or from passenger terminals within the vehicle cabin, wherein the network interface of the mobile communication terminal is configured to receive and decode packets being communicated through a wireless air interface by at least one of the cabin wireless access points and the passenger terminals;
communicated to and/or from the passenger terminals;
identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers; and
generating a passenger connectivity experience metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from the individual one of the passenger terminals through the at least one of the cabin wireless access points over time, the passenger connectivity experience metric indicating a network connectivity performance experienced by the individual one of the passenger terminals while operating in the cabin network, wherein the passenger connectivity experience metric is generated excluding any measurements of bandwidth performed on packets that do not contain an address for the individual one of the passenger terminals.


21.	(Cancelled) 

22.	(Currently Amended) The network analysis terminal of Claim [[21]]20, wherein the excluding comprises:
excluding from the generating of the passenger connectivity experience metric for the individual one of the passenger terminals any measurements performed on packets that do not contain a MAC address for the individual one of the passenger terminals. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The primary reason for allowance of the claims is: “identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers; and generating a passenger connectivity experience metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from the individual one of the passenger terminals through the at least one of the cabin wireless access points over 


The closest prior art to Richman et al. (Pub. No.: US 20140282747 A1) teaches generating a passenger connectivity metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from the individual one of the passenger terminals through the at least one of the cabin wireless access points over time (load analysis/balance and control system 255 checks the cumulative network traffic over both the first network 300 (e.g., Wi-Fi network 300B shown in FIG. 2A) and the second network 400 (e.g., cellular network 400B as shown in FIG. 2A), Para. 73), the passenger connectivity metric indicating a network connectivity performance experienced by the individual one of the passenger terminals while operating in the cabin network (load analysis/balance and control system 255 receives mobile metrics from a selected device 500A, Para. 44, FIGS. 2, 8A).  
Richman fails to teach “a passenger connectivity experience metric”, “identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers”, 


The closest prior art to Narayanaswamy et al. (Pub. No.: US 20100095367 A1) teaches identifying names of vehicle passengers associated with the packets using the passenger terminal identifiers as indexes to retrieve the names of vehicle passengers from an information repository that maps names of vehicle passengers to passenger terminal identifiers (Security appliance 10 may use a source network address (e.g., an IP address), to send a query to domain controller 12 to obtain a corresponding user name associated with a user of a client device, Para. 30, FIG. 1.  Flow table 64 specifies network elements associated with each active packet flow, i.e., information such as network addresses of source and destination devices, usernames, and ports associated with the packet flow, Para. 50, FIG. 1-2.  In addition, flow table 64 may identify pairs of packet flows that collectively form a single communication session between a client and server, Para. 50, FIG. 1-2).  
Narayanaswamy fails to teach “generating a passenger connectivity experience metric for an individual one of the passenger terminals within the vehicle cabin based on measurements of bandwidth provided to packet traffic communicated to and/or communicated from the individual one of the passenger terminals through the at least one of the cabin wireless access points over time, the passenger connectivity experience metric indicating a network connectivity performance experienced by the .  


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Allowable Subject Matter
Claims 1, 3-10, 12, 14-20 and 22 are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA Y SMITH whose telephone number is (571)270-1826. The examiner can normally be reached Monday-Friday, 10:30am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GREGORY B SEFCHECK can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Joshua Smith  
/J.S./  
12-1-2021  


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477